Title: To James Madison from Peter Stirling, 19 December 1801
From: Stirling, Peter
To: Madison, James


					
						Honored & Respected Sir!
						Barcelona 19 Decr. 1801.
					
					Since my Residence in Barcelona, to this day, in Capacity of Consul, the annexed Description is 

the whole of the Vessells that have arrived in this Port, which is the exactest I could procure.  I have 

received your Circular Letter datted 1t. of August and Shall follow Strictly the orders therein Contained.  

Peace having taken Place Spain will not in future be Such a good markett for W. I. Produce  nothing 

occurring worth your notice must beg leave to putt my Self at yr. Excellency Disposal and remain with 

Due Respect and Concideration Your Exy. most Obt. He. Servt.
					
						Peter Stirling
						At. & V.C.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
